EXHIBIT 10.1

 

SIXTH AMENDMENT TO SECOND AMENDED AND

RESTATED LOAN AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Amendment”), dated effective as of April 22, 2002 (the “Amendment Effective
Date”), is executed and entered into by and among the financial institutions
listed on the signature pages hereof (such financial institutions are referred
to herein individually as a “Lender” and collectively as the “Lenders”), Bank of
America, National Association (in its capacity as agent for the Lenders, the
“Agent”), and Pentacon, Inc. (the “Parent”) and each of the other undersigned
subsidiaries of the Parent party to the Agreement.

 

RECITALS:

 

A.            The Borrowers, the Lenders, and the Agent are parties to the
certain Second Amended and Restated Loan and Security Agreement, dated as of
September 30, 1999, as amended by the First Amendment to Second Amended and
Restated Loan and Security Agreement dated effective as of November 15, 1999,
the Second Amendment to Second Amended and Restated Loan and Security Agreement
dated effective as of December 31, 1999, the Third Amendment to Second Amended
and Restated Loan and Security Agreement dated effective as of September 30,
1999, the Fourth Amendment to Second Amended and Restated Loan and Security
Agreement dated effective as of October 30, 2001, and the Fifth Amendment to
Second Amended and Restated Loan and Security Agreement dated effective as of
March 19, 2002 (collectively, the “Agreement”).

 

B.            The Loan Parties, the Lenders and the Agent have agreed to amend
the Agreement as provided below.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

ARTICLE 1


DEFINITIONS

 

Section 1.1             Definitions.  Unless otherwise defined in this
Amendment, terms defined by the Agreement, where used in this Agreement, shall
have the same meanings in this Amendment as are prescribed by the Agreement.

 

ARTICLE 2


AMENDMENTS

 

Section 2.1             Amendment to Definitions in Section 1.1 of the
Agreement.  Effective as of the Amendment Effective Date, the definitions of
“Commitment Termination Date” and “Stated Termination Date” in Section 1.1 of
the Agreement are hereby amended and restated to read in their respective
entireties as follows:

 

“Commitment Termination Date” means May 29, 2002.

 

“Stated Termination Date” means May 31, 2002.

 

--------------------------------------------------------------------------------


 

ARTICLE 3


RELEASE

 

Section 3.1             Release.  In consideration of this Amendment, each of
the Loan Parties on its own behalf and on behalf of their respective
Subsidiaries, predecessors, successors and assigns (collectively, the “Releasing
Parties”), hereby irrevocably and forever releases, remises, discharges and
holds harmless the Agent and each Lender and all of their respective officers,
directors, employees, agents, attorneys and representatives, and all of their
respective predecessors, successors, and assigns, from any and all claims,
causes of action, demands, and liabilities of any kind whatsoever, if any,
whether direct or indirect, fixed or contingent, liquidated or nonliquidated,
disputed or undisputed, asserted or non-asserted, known or unknown, which any of
the Releasing Parties has relating in any way to any event, circumstance,
occurrence, act, action, or failure to act in connection with or otherwise
concerning this Agreement, the other Loan Documents or the transactions
contemplated therein from the beginning of time through the Amendment Effective
Date.

 

ARTICLE 4


MISCELLANEOUS

 

Section 4.1             Conditions Precedent.  The effectiveness of this
Amendment is subject to the satisfaction of each of the following conditions
precedent:

 

(a)           The Agent shall have received all of the following, each dated the
date of this Amendment (unless otherwise indicated), in form and substance
satisfactory to the Agent:

 

(i)            Amendment Documents.  This Amendment and any other agreement,
certificate, document, or instrument required by the Agent to be executed or
delivered by any Borrower, the Agent or the Lenders in connection with this
Amendment, in each case duly executed (the “Amendment Documents”);

 

(ii)           Fees and Expenses.  Evidence that costs and expenses (including,
without limitation, reasonable attorney’s fees and expenses) incurred by the
Agent incident to this Amendment or otherwise required to be paid in accordance
with Section 15.7 of the Agreement, to the extent incurred and submitted to the
Borrowers, shall have been paid in full;

 

(iii)          Additional Information.  The Agent shall have received such
additional documents, instruments, and information as the Agent may reasonably
request to effect the transaction contemplated hereby; and

 

(iv)          Consents.  All consents required by Section 13.2 of the Agreement
shall have been obtained.

 

(b)           The representations and warranties contained herein, in the
Agreement, and in all other Loan Documents, as amended hereby, shall be true and
correct as of the date hereof as if made on the date hereof (except those, if
any, which by their terms specifically relate only to a different date).

 

2

--------------------------------------------------------------------------------


 

(c)           All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all other agreements, documents,
and instruments executed and/or delivered pursuant hereto, and all legal matters
incident hereto, shall be satisfactory to the Agent.

 

(d)           No Default or Event of Default should have occurred and be
continuing.

 

Section 4.2             Representations and Warranties.  The Borrowers hereby
represent and warrant to, and agree with, the Agent, for the benefit of the
Lenders, that, as of the date of and after giving effect to this Amendment, (a)
the execution, delivery, and performance of this Amendment and any and all other
Amendment Documents executed and/or delivered in connection herewith have been
authorized by all requisite corporate action on the part of each of the
Borrowers (as applicable) and will not violate any of such Borrower’s
certificate of incorporation or bylaws, (b) all representations and warranties
set forth in the Agreement and in any other Loan Document are true and correct
as if made again on and as of such date (except those, if any, which by their
terms specifically relate only to a different date) in the Agreement, (d) no
Default or Event of Default has occurred and is continuing, (e) the Agreement
(as amended by this Amendment), and all other Loan Documents are and remain
legal, valid, binding, and enforceable obligations in accordance with the terms
thereof, and (f) the certifications delivered to the Agent under clause (i),
clause (ii), clause (iii), and clause (iv) of Section 10.1(a) of the Agreement
remain true, correct, and complete as of the Amendment Effective Date.

 

Section 4.3             Survival of Representations and Warranties.  All
representations and warranties made in this Amendment or any other Loan Document
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by the Agent or any Lender, or any closing,
shall affect the representation and warranties or the right of the Agent and the
Lenders to rely upon them.

 

Section 4.4             Reference to Agreement.  Each of the Loan Documents,
including the Agreement, the Amendment Documents, and any and all other
agreements, documents, or instruments now or hereafter executed and/or delivered
pursuant to the terms hereof or pursuant to the terms of the Agreement as
amended hereby, are hereby amended so that any reference in such Loan Documents
to the Agreement, whether direct or indirect, shall mean a reference to the
Agreement as amended hereby.

 

Section 4.5             Severability.  Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 4.6             Successors and Assigns.  This Amendment is binding upon
and shall inure to the benefit of the Agent, the Lenders, the Borrowers, and
their respective successors and assigns, except no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Agent and the Lenders.

 

Section 4.7             General.  This Amendment, when signed by each signatory
as required by the Agreement (a) shall be deemed effective prospectively as of
the Amendment Effective Date, (b) contains the entire agreement among the
parties and may not be amended or modified except in writing signed by all
parties as required by the Agreement, (c) shall be governed and construed
according to the laws of the State of Texas, and (d) may be executed in any
number of counterparts, each of which shall be valid as an original and all of
which shall be on and the same agreement.  A telecopy or other electronic
transmission of any executed counterpart shall be deemed valid as an original.

 

3

--------------------------------------------------------------------------------


 

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers in several counterparts effective as of the
date specified in the introductory paragraph hereof.

 

 

LOAN PARTIES:

 

 

 

 

PENTACON, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PENTACON AEROSPACE GROUP, INC., a Nevada corporation and successor by merger to
Texas International Aviation, Inc. West Coast Aero Products Holding Corp.,
Pollard Acquisition Corp., ASI Aerospace Group, Inc. and Alatec Products, Inc.

 

ALATEC CABLE & HARNESS

 

ASSEMBLY DIVISION, INC.

 

ALATEC FASTENER AND COMPONENT GROUP, INC.

 

ALATEC RACE, INC.

 

TRACE ALATEC SUPPLY COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PENTACON INDUSTRIAL GROUP, INC., a Nevada corporation and successor by merger to
AXS Solutions, Inc., Maumee Industries, Inc. and Sales Systems Limited

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

 

PENTACON USA, L.P., a Texas limited partnership and successor by merger to Pace
Products, Inc. and Capitol Bolt & Supply, Inc.

 

 

 

By:

JIT Holdings, Inc., a Texas corporation

 

Its:

General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

THE AGENT:

 

 

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

THE LENDERS:

 

 

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

FLEET CAPITAL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------